Grant, J.
This case involves the same special assessment as did the case of Auditor General v. Maier, ante, 127, which was heard at the same time, and is ruled by that, case in all respects, except one.
After the decision of the circuit court in Davies v. City *133of Saginaw, 87 Mich. 439, which held the proceedings void, a stipulation was entered into by the solicitors of the respective parties in this case, which was 'then pending in the same court. The stipulation recited the decree rendered in that case, that the same questions were involved in this, that a decision in that case would practically settle the questions in this, and it was thereupon agreed that the time for moving for a rehearing, or for taking and perfecting an appeal to the Supreme Court, be extended until 10 days after' the Supreme Court should file an opinion in that case, and that in the meantime no further steps towards such an appeal or hearing need be taken to preserve the rights of either party. After the decision of this Court reversing the decree in Davies v. City of Saginaw, and holding the proceedings valid, the petitioner moved for a rehearing, in accordance with the stipulation. To this the defendant’s solicitor objected, because the decree which was entered under the stipulation provided that it should be “ without prejudice to the right of the State to hereafter enforce payment thereof by the sale of said lands, in the event the assessment shall be sustained by the final decree of the court of proper jurisdiction,” and because the statute provides that in case a decree, from any cause, is not rendered against any of the lands described in the petition, a new petition shall be filed by the Auditor General, and the same proceedings had thereon as before.
The stipulation must control. Its sole object was to permit the State to open the decree, should the decree in Davies v. City of Saginaw be reversed in this Court, and permit one to be entered in accordance with that opinion.
A rehearing was properly granted, and the decree is affirmed, with costs.
The other Justices concurred.